DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of app 16/895,637 (now is US patent US 10997419 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same subject matters and limitations as explained below.
Claim 1 is determined to be obvious in light of claim 1 of 16/895,637 (now is US patent US 10997419 B2) based on reasons below for having similar limitations.
Instant application claims 1
16/895,637 claim 1
1. A method for delivering media comprising:
delivering, for image capture by a portable device, 
an object including at least one visible indicia imprinted on the object such that the captured image of the object is not
constrained in position and/or orientation;
specifying at least one restricted area of recognition of the captured image of the
object for use in recognizing a pattern associated with the at least one visible indicia 
imprinted on the object based on the color and/or grey scale information in the restricted area of reconition, 
the at least one restricted area of recognition being defined to exclude at least one visible indicium imprinted on the object; and
specifying at least one media item for selective delivery in response to the
recognized pattern and superimposition onto a displayed image of the object.
1. A method for delivering media comprising: 
receiving from a portable device, a capture of an image of 
an object including at least one visible indicia imprinted on the object such that the captured image of the object is not constrained in position and/or orientation; 
using at least one restricted area of recognition on the captured image of the object, recognizing a pattern associated with the at least one visible indicia 
imprinted on the object based on the color and/or grey scale information in the restricted area of recognition, 
the at least one restricted area of recognition being defined to exclude at least one visible indicium imprinted on the object; 
in response to the recognized pattern, selecting at least one media item; and delivering the selected at least one media item to the portable device for superimposing onto a displayed image of the object.



Claim 2 is determined to be obvious in light of claim 2 of 16/895,637 (now is US patent US 10997419 B2) based on reasons below for having similar limitations.
Instant application claim 2
16/895,637 claim 2
2. The method of claim 1 wherein the superimposing is perfonned using a smmi device display or smart glasses.
2. The method of claim 1 wherein the superimposing is performed using a smart device display or smart glasses.


Claim 3 is determined to be obvious in light of claim 3 of 16/895,637 (now is US patent US 10997419 B2) based on reasons below for having similar limitations.
Instant application claim 3
16/895,637 claim 3
3. The method of claim I wherein the selected media item comprises a video, a picture or an audio message.
3. The method of claim 1 wherein the selected media item comprises a video, a picture or an audio message.


Claim 4 is determined to be obvious in light of claim 4 of 16/895,637 (now is US patent US 10997419 B2) based on reasons below for having similar limitations.
Instant application claim 4
16/895,637 claim 4
4. The method of claim I wherein the recognizing comprises recognizing at least one of presence, position, dimensions and/or an orientation of one or more indicia imprinted on the object.
4. The method of claim 1 wherein the recognizing comprises recognizing at least one of presence, position, dimensions and/or an orientation of one or more indicia imprinted on the object.


Claim 5 is determined to be obvious in light of claim 5 of 16/895,637 (now is US patent US 10997419 B2) based on reasons below for having similar limitations.
Instant application claim 5
16/895,637 claim 5
5. The method of claim 1 wherein the object comprises a 2D or 3D object imprinted with characters.
5. The method of claim 1 wherein the object comprises a 2D or 3D object imprinted with characters.


Claim 6 is determined to be obvious in light of claim 6 of 16/895,637 (now is US patent US 10997419 B2) based on reasons below for having similar limitations.
Instant application claim 6
16/895,637 claim 6
6. A method of delivering media comprising:
receiving, from a portable device including an imaging device that captures an image of an object in a way that is not constrained in position and/or orientation, a captured image of the object including at least one visible indicia imprinted on the object;
using at least one restricted area of recognition on the captured image of the object to recognize a pattern associated with the at least one visible indicia imprinted on the object

based on the color and/or grey scale information in the restricted area of recognition, the at least one restricted area of recognition being defined to exclude at least one visible indicium imprinted on the object: and
in response to the recognized pattern, selecting at least one media item and delivering the selected at least one media item to the portable device for superimposing onto a displayed
image of the object.
6. A system for delivering media comprising: a communications device that receives a captured image of an object including at least one visible indicia imprinted on the object, from a portable device including an imaging device that captures an image of an object in a way that is not constrained in position and/or orientation; 
at least one processor configured to use at least one restricted area of recognition on the captured image of the object to recognize a pattern associated with the at least one visible indicia imprinted on the object based on the color and/or grey scale information in the restricted area of recognition, the at least one restricted area of recognition being defined to exclude at least one visible indicium imprinted on the object; 
the at least one processor, 
in response to the recognized pattern, selecting at least one media item and delivering the selected at least one media item to the portable device for superimposing onto a displayed image of the object.



Claim 7 is determined to be obvious in light of claim 7 of 16/895,637 (now is US patent US 10997419 B2) based on reasons below for having similar limitations.
Instant application claim 7
16/895,637 claim 7
7. The method of claim 6 wherein the portable device comprises a smart device display or smart glasses.
7. The system of claim 6 wherein the portable device comprises a smart device display or smart glasses.


Claim 8 is determined to be obvious in light of claim 8 of 16/895,637 (now is US patent US 10997419 B2) based on reasons below for having similar limitations.
Instant application claim 8
16/895,637 claim 8
8. The method of claim 6 wherein the selected media item comprises a video, a picture or an audio message.
8. The system of claim 6 wherein the selected media item comprises a video, a picture or an audio message.


Claim 9 is determined to be obvious in light of claim 9 of 16/895,637 (now is US patent US 10997419 B2) based on reasons below for having similar limitations.
Instant application claim 9
16/895,637 claim 9
9. The method of claim 6 comprising recognizing at least one of presence, position, dimensions and/or an orientation of one or more indicia imprinted on the object.
9. The system of claim 6 wherein the at least one processor is configured to recognize at least one of presence, position, dimensions and/or an orientation of one or more indicia imprinted on the object.


Claim 10 is determined to be obvious in light of claim 10 of 16/895,637 (now is US patent US 10997419 B2) based on reasons below for having similar limitations.
Instant application claim 10
16/895,637 claim 10
10. The method of claim 6 wherein the object comprises a 2D or 3D object imprinted with characters.
10. The system of claim 6 wherein the object comprises a 2D or 3D object imprinted with characters.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160133054 A1	information processing apparatus, information processing method, information processing system, and storage medium
US 20140340423 A1	Marker-based augmented reality (AR) display with inventory management


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619